 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   SYLVAN BATTEN,                                       Case No. 1:21-cv-00693-NONE-EPG

12                      Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13          v.                                            (ECF No. 2)

14   FRESNO SUPERIOR COURT, et al.,                                     and
15                      Defendants.
                                                          ORDER DIRECTING PAYMENT
16                                                        OF INMATE FILING FEE BY THE
                                                          CALIFORNIA DEPARTMENT OF
17                                                        CORRECTIONS AND REHABILITATION

18
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested
19
     leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing
20
     required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
21
            Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22
     § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
23
     the preceding month’s income credited to Plaintiff’s trust account. The California Department of
24
     Corrections and Rehabilitation is required to send to the Clerk of Court payments from Plaintiff’s
25
     account each time the amount in the account exceeds $10.00, until the statutory filing fee is paid
26
     in full. 28 U.S.C. § 1915(b)(2).
27
     ///
28
                                                      1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 4              2. The Director of the California Department of Corrections and Rehabilitation

 5        or his or her designee shall collect payments from Plaintiff’s prison trust account in

 6        an amount equal to twenty percent (20%) of the preceding month’s income credited

 7        to the prisoner’s trust account and shall forward those payments to the Clerk of

 8        Court each time the amount in the account exceeds $10.00, in accordance with 28

 9        U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

10        Clerk of Court. The payments shall be clearly identified by the name and number

11        assigned to this action.

12              3. The Clerk of Court is directed to serve a copy of this order and a copy of

13        Plaintiff’s application to proceed in forma pauperis on the Director of the California
          Department of Corrections and Rehabilitation, via the court’s electronic case filing system
14
          (CM/ECF).
15
                4.    The Clerk of Court is directed to serve a copy of this order on the Financial
16
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
17

18
     IT IS SO ORDERED.
19

20     Dated:        April 30, 2021                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       2
